DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 8, 2022 has been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to define/compute the theoretical heat output Q. Claim 9, the details of sub-functions k1 and k2 of latitude are not disclosed in the specification.

B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-11, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 13, “adjustment of the function to the calculated dataset of the theoretical heat output” is unclear. Should the limitation be read as the adjusted function defining the theoretical heat output (see function, page 3, lines 25-27)? How is the function adjusted? Rather than the function being adjusted, should the theoretical heat output be adjusted?

The remaining claims are also rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Claims 7 and 13 recite performing the abstract idea by use of a particular machine of “each of the plurality of solar collectors uses one or more of mirrors and 

	Prior Art Note

	Claims 7-12, 14, 15, 19, and 20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising simulation was performed for acquired related weather data having a higher time resolution than the solar DNI (claims 7, 13) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a) rejection of claim 9, Applicants argue “[t]hese details (of sub-functions k1 and k2 of latitude) are discussed in the specification at p. 3, lines 25-27, p. 5, lines 1-6, p. 10, lines 24-27, and p. 11, lines 24-28, for example.”
Examiner’s position is that “the details (of sub-functions k1 and k2 of latitude” are not discussed in the specification at p. 3, lines 25-27, p. 5, lines 1-6, p. 10, lines 24-27, and p. 11, lines 24-28. For example, the specification discusses “[t]he adjusted function k1 and k2 are two respective sub-functions, lat is the latitude of the solar collector’s location, and DNI is related to the solar collector’s location” (page 3, lines 25-27). Apparently, the details of sub-functions k1 and k2 of latitude are not disclosed on page 3, lines 25-27 of the specification. Likewise, they are not disclosed on p. 5, lines 1-6, p. 10, lines 24-27, and p. 11, lines 24-28 of the specification.
With regard to the 35 USC 112(b), Applicants argue “independent claims 7 and 13 are amended to clarify that the “dataset” is “based on acquired related weather data,” and that the “adjusted function” to the “dataset” is defined and based on the geographic location, solar DNI, and solar collector settings”.
Examiner’s position is that it is unclear whether “adjustment of the function to the calculated dataset of the theoretical heat output …” should be read as the adjusted function defining the theoretical heat output (see function, page 3, lines 25-27)? How is the function adjusted? Rather than the function being adjusted, should the theoretical heat output be adjusted?
Applicant’s remaining arguments with regard to the rejections under 35 USC 101, 102, and 103 are persuasive.  The rejections have been withdrawn. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571-272-85862302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 17, 2022